1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.  
Amino acid sequences subject to the sequence disclosure rules are present at paragraph [00345], lines 2-3 and 5.  Further, at paragraph [00346], line 2, a PNA sequence has been provided with a SEQ ID NO.  While PNAs are not subject to the sequence disclosure rules, if they are provided a SEQ ID NO, they must be listed in the Sequence Listing.  Alternatively, it would be acceptable to delete “(SEQ ID No. 2)” from paragraph [00346], line 2. 
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
3.	The drawings are objected to because in the headings to Figures 12b, 13a, 13b, 14a, 15a, 15b, 16a, and 17a, “Labile” is misspelled.  In the heading to Figure 27C, “a” (first occurrence) should be deleted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: At paragraph [0053], line 5, “benzhydryloxycarbonyl” is misspelled.  Multiple misspellings are present in the table at pages 10-11, including “dimethyl” (after “Ddz” and after “Dmab”), “dimethyloxybenzyl”, and “nitrophenylsulfonyl”.  At page 12, fifth-to-last line, “galacturonic” is misspelled.  A SEQ ID NO must be inserted after every sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).  Such sequences are present at, e.g., paragraph [00345], lines 2-3 and 5.  At page 113, line 2, “contaminate” should be changed to “contaminant”.  At pages 94-117, the tables are not consecutively numbered.  For example, there is a table numbered “4B” but none labeled “4A”.  Similarly, there is no table numbered “5A”, “8A”, “9A”, “10A”, or “11A”.  There are no tables numbered 12-16.  In addition to re-numbered the tables, references to the tables in the text of the specification will need to be updated.  Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The method set forth in claim 58 is unclear.  Claim 58, step b), recites that R1 is removed from the PNA monomer ester of formula (II) to form a PNA monomer and a liberated protecting group PgY.  However, R1 is not a protecting group, or at least is not labeled as a protecting group in the claim, and the variable Y is not defined in the claim.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 10, 25, 58, and 94-97 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 93/12129 in view of Bock et al (U.S. Patent No. 7,105,648) and the Hans et al article (J. Org. Chem., Vol. 65, pages 2114-2121).  The WO Patent Application ‘129 teaches a PNA monomer of formula (X), comprising an amino protecting group such as Fmoc and a carboxylic acid protecting group, and comprising B which is a monovalent purine or pyrimidine nucleoside base, e.g., guanine.  The monomer is produced by reacting the protected PNA monomer backbone with an activated nucleobase acetic acid.  The carboxylic acid protecting group is removed from a first monomer, and the amino protecting group is removed from a second monomer, so that the two monomers can react via amide bond formation to form a PNA.  See page 5, lines 25-27; page 7, lines 13-18; page 8, lines 1-14; page 9; paragraph bridging pages 11 and 12; and page 14.  The WO Patent Application ‘129 does not teach a PNA monomer in which the carboxylic acid protecting group meets the requirements of Inventors’ formula I.  Bock et al teach a PNA monomer which is protected at its C-terminus with a protecting group R17 which can be 2,2,2-trichloro-tert-butyl or 2,2,2-trichloroethyl.  See column 6, lines 15-37.  The Hans et al article teaches that 2,2,2-trihaloethyl esters are useful groups for the protection of carboxylic acids, as a result of mild non-hydrolytic conditions used for their cleavage.  Although the trichloroethyl ester is the most widely used haloethyl ester, tribromoethyl and 1,1-dimethyl-2,2,2-trichloroethyl (i.e. 2,2,2-trichloro-tert-butyl) groups are also useful.  See, e.g., pages 2114, column 1, paragraph 1 and Scheme 1.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute one known carboxylic acid protecting group for another, i.e. to substitute the 2,2,2-trichloro-tert-butyl or 2,2,2-trichloroethyl protecting groups taught by Bock et al, or the trichloroethyl, tribromoethyl, and 1,1-dimethyl-2,2,2-trichloroethyl (i.e. 2,2,2-trichloro-tert-butyl) protecting groups taught by the Hans et al article, for the carboxylic acid protecting groups taught by the WO Patent Application ‘129, because the WO Patent Application ‘129 does not set any limits on its carboxylic acid protecting groups; because Bock et al teach that 2,2,2-trichloro-tert-butyl and 2,2,2-trichloroethyl are carboxylic acid protecting groups known to be useful in the protection of PNA monomers; because the Hans et al article teaches that trichloroethyl, tribromoethyl, and 1,1-dimethyl-2,2,2-trichloroethyl (i.e. 2,2,2-trichloro-tert-butyl) are known to be useful for protecting carboxylic acid groups in general; and because it is routine in the organic chemistry arts to substitute one known protecting group for another with only the expected result that the carboxylic acid group continues to be protected.  With respect to claim 25, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to remove the carboxylic acid protecting groups suggested by Bock et al and the Hans et al article by reducing conditions, because the Hans et al article teaches that deprotection of trihaloethyl esters is achieved using reducing conditions, including use of a zinc reductant (see page 2114, paragraph bridging columns 1 and 2). 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 1, 2022